 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10

11   NEW YORK LIFE INSURANCE                            Case No. 5:18-cv-06857-SVK
     COMPANY, a New York corporation,
12                                                      (PROPOSED) ORDER GRANTING
                             Plaintiff,                 PLAINTIFF NEW YORK LIFE
13                                                      INSURANCE COMPNAY’S REQUEST TO
     v.                                                 APPEAR TELEPHONICALLY AT THE
14                                                      MAY 14, 2019 CASE MANAGEMENT
     DUNG HO, an individual; THANH KIM                  CONFERENCE
15   VO, an individual, and DOES 1 through
     10, inclusive,                                     Case Management Conference
16                                                      Date: May 14, 2019
                             Defendant.                 Time: 9:30 a.m.
17                                                      Ctrm: 6, 4th Floor

18                                                      Judge: Hon. Susan van Keulen

19

20            Before the Court is the request of Plaintiff New York Life Insurance Company to appear

21   at the Case Management Conference on May 14, 2019, by telephone. Having reviewed the

22   papers, and good cause existing, the Court hereby orders that Plaintiff’s counsel may appear by

23   telephone to participate at the Case Management Conference.

24            IT IS SO ORDERED.

25

26           May 10,2019
     DATED: ________________                         __________________________________________
                                                     SUSAN VAN KEULEN
27
                                                     United States Magistrate Judge
28
                                                                                   CASE NO. 5:18-cv-06857-SVK
     LA #4826-6602-7147 v1                            -1-           (PROPOSED) ORDER GRANTING PLAINTIFF’S
                                                                 REQUEST TO APPEAR TELEPHONICALLY AT CMC
